ACCEPTED
                                                                12-15-00257-CV
                                                   TWELFTH COURT OF APPEALS
                                                                 TYLER, TEXAS
                                                          12/22/2015 3:34:32 PM
                                                                      Pam Estes
                                                                         CLERK

            NO. 12-15-00257-CV

  IN THE TWELFTH COURT OF APPEALS             FILED IN
                                       12th COURT OF APPEALS
              TYLER, TEXAS                  TYLER, TEXAS
  ______________________________________
                                       12/22/2015 3:34:32 PM
                                               PAM ESTES
      AZLEWAY CHARTER SCHOOL                     Clerk
         AND AZLEWAY, INC.,
                  APPELLANTS,

                     V.

            LACY HOGUE
                       APPELLEE
 _______________________________________

ON APPEAL FROM THE COUNTY COURT AT LAW #3
           SMITH COUNTY, TEXAS
             CAUSE NO 64,330-B
        HON. FLOYD GETZ, PRESIDING
 _______________________________
       MOTION FOR RECONSIDERATION
_________________________________________

                   WILLIAM S. HOMMEL, JR.
                   TEXAS BAR NO. 09934250
                   HOMMEL LAW FIRM
                   1404 RICE ROAD, SUITE 200
                   TYLER, TEXAS 75703
                   903-596-7100
                   469-533-1618 (FACSIMILE)

                   ATTORNEY FOR APPELLANTS
TO THE HONORABLE COURT OF APPEALS:

        Azleway Charter School and Azleway, Inc., Appellants, make this Motion for

Reconsideration and would show:

        1.       Appellants’ brief was due to be filed on November 30, 2015. Appellant

counsel received a notice from the Court regarding the fact that the brief was not

timely filed; however, the email notice from the Court went to counsel’s junk email

folder.1

        2.       Counsel for Appellants did not willfully ignore the Court’s directive in

failing to heed the warning of the Court regarding the lateness of Appellants’ brief.

The failure to file the brief timely was not the result of conscious indifference, but

was due to inadvertence on the part of counsel. The late briefing notice is the only

notice from the Court which went to counsel’s junk email folder. The first time this

matter came to counsel’s attention, was the Court’s dismissal of the appeal. This

Motion for Reconsideration is filed as soon as possible following the dismissal of

the appeal.

        3.       This court has a great deal of discretion in deciding the question of

whether or not to dismiss an appeal for late filing of briefs. Lueck v. Carter, 466
S.W.2d 90, 91 (Tex. Civ. App. 1971). Since the case was not set for submission, the




1 See: Ex A – Screenshot of counsel’s junk email folder.
                                                           2
Appellee will not be materially injured by permitting the Appellant to file a late brief.

Texaco, Inc. v. Joffrion, 363 S.W.2d 827 (Tex.Civ.App. Texarkana 1962, writ ref'd

n.r.e.); Montgomery Ward & Co. v. Dalton, 602 S.W.2d 130, 131 (Tex. Civ. App.

1980). Counsel for Appellants has prepared the brief and submitted it to the Court

for filing if the Court sees fit to reinstate the appeal.

       4.     This motion is not made for the purpose of delay, but to that justice

might be served.

       WHEREFORE, Appellants respectfully request the Court reconsider its

dismissal of the appeal for want of prosecution and upon final consideration reinstate

the appeal.

                                          Respectfully Submitted,




                                          ______________________________
                                          William S. Hommel, Jr.
                                          Hommel Law Firm
                                          1404 Rice Road, Suite 200
                                          Tyler, TX 75703
                                          903-596-7100
                                          469-533-1618 (Facsimile)

                                          Attorney for Appellants




                                             3
                      CERTIFICATE OF CONFERENCE

      I certify that before filing this motion I attempted to confer by both telephone
and email on December 17, 2015, with counsel for appellee, Walter Taylor, and was
unable to confer.



                                       ____________________________________
                                       William S. Hommel, Jr.




                         CERTIFICATE OF SERVICE

     I certify that on December 22, 2015, a true copy of the foregoing Motion for
Reconsideration was served on all counsel of record via facsimile and email.




                                       ____________________________________
                                       William S. Hommel, Jr.




                                          4
EXHIBIT A